DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al US 2012/0098813.

Regarding claim 1, Park in Figs. 1-10 discloses a display panel driving apparatus (See Fig. 1), comprising: 
a source driver circuit (SDICi and GDICi, See Fig. 1) , configured to be coupled to a plurality of data lines of a display panel (See corresponding Di in Fig. 6), wherein a same frame period (See period shown in Fig. 10) comprises a plurality of load data periods (See Fig. 9B, periods of when SOE is high, See also Fig. 10), and the source driver circuit (SDICi and GDICi, See Fig. 1) loads a plurality of data (when SDICi is high, See Fig. 9B) to the data lines (See corresponding Di in Fig. 6) of the display panel in the load data periods (See Fig. 9B, periods of SOE, See also Fig. 10); and 
a timing controller circuit (TCON, See Fig. 1 and [0025]), configured to control the source driver circuit (SDICi and GDICi, See Fig. 1 and [0025]-[0028]), wherein the timing controller circuit (TCON) dynamically configures a time length of one of the load data periods (See Fig. 9B, periods when SOE is high, See also Fig. 10) according to whether charge sharing occurs (See “[t]he source output enable signal SOE controls the data voltage output timing and charge sharing timing of the source drive ICs SDIC1 to SDIC4,” [0032]), wherein the load data period has a first time length (See Fig. 9B, See corresponding SDICi period when SOE is low) when a charge sharing operation is not performed on at least two of the data lines (See [0056]) in the load data period (See corresponding SDICi periods when SOE is low in Figs. 9B and 10), and the load data period has a second time length (See Fig. 9B, See corresponding SDICi period when SOE is high) longer than the first time length (See Fig. 9B) when the charge sharing operation is performed on at least two of the data lines in the load data period (See [0056]). 
Regarding claim 2, Park in Figs. 1-10 discloses the display panel driving apparatus according to claim 1. Furthermore Park in Figs. 9B and 10 discloses wherein the same frame period  (See Fig. 10) further comprises a plurality of line driving periods (periods corresponding to when SDICi is high/low, See Fig. 9B and Fig. 10) immediately next to the load data periods (See Fig. 9B, periods of SOE when high, See also Fig. 10), wherein in the line driving periods (periods corresponding to when SDICi is high/low, See Fig. 9B and Fig. 10), the source driver circuit (SDICi and GDICi, See Fig. 1) provides a plurality of driving signals (signals output to Di, See Fig. 6) for driving the data lines (See corresponding Di in Fig. 6) to enable the display panel (See Fig. 1) to display an image (an output of the pixel array of the liquid crystal display panel, See [0025]) based on the plurality of data loaded in the load data periods (See Fig. 9B, periods of SOE when high, See also Fig. 10). 
Regarding claim 3, Park in Figs. 1-10 discloses the display panel driving apparatus according to claim 2. Furthermore Park discloses wherein the source driver circuit (SDICi and GDICi, See Fig. 1) further dynamically configures a time length of the line driving periods (periods corresponding to when SDICi is high/low, See Fig. 9B and corresponding Fig. 10) according to whether the charge sharing occurs (See [0056]), wherein the line driving period (periods when SDICi is high, See Fig. 9B and Fig. 10) has a third time length when the charge sharing operation is not performed on at least two of the data lines (See first period when SOE is low for SDIC1 and SDIC2 in Fig. 10), and the line driving period has a fourth time length (See first period when SOE is high for SDIC1 and SDIC2 in Fig. 10) longer than the third time length (See Fig. 10) when the charge sharing operation is performed on at least two of the data lines (as SOE is high). 
Regarding claim 4, Park in Figs. 1-10 discloses the display panel driving apparatus according to claim 3. Furthermore Park discloses wherein the source driver circuit (SDICi and GDICi, See Fig. 1) further dynamically (See Fig. 10, by dynamically modulating SOE, See [0086]-[0087]) determines driving levels of the driving signals in the line driving periods (periods corresponding to when SDICi is high/low, See Fig. 9B and corresponding Fig. 10) according to whether the charge sharing occurs (See [0086]-[0087]), wherein the driving signals have a plurality of first driving levels (low) when the charge sharing operation is not performed on at least two of the data lines (when SOE is low, See Fig. 10), and the driving signals have a plurality of second driving levels (high) higher than the first driving levels when the charge sharing operation is performed on at least two of the data lines (when SOE is high, See Fig. 10). 
Regarding claim 5, Park in Figs. 1-10 discloses the display panel driving apparatus according to claim 2. Furthermore Park discloses wherein the timing controller circuit (TCON, See Fig. 1) further outputs a load data signal (GOE) transiting between a first level  (low)  and a second level (high, See GOE, Fig. 9B), wherein the first level (low) indicates the one of the load data periods (See Fig. 9B, periods of SOE when high, See also Fig. 10), and the second level (high) indicates the one of the line driving periods (periods corresponding to when SDICi is high/low, See Fig. 9B and Fig. 10). 
Regarding claim 6, Park in Figs. 1-10 discloses the display panel driving apparatus according to claim 5. Furthermore Park discloses wherein timing controller circuit (TCON) further outputs a polarity signal (SOE, See Fig. 1) indicating whether a charge sharing is performed on at least two of the data lines or not (See “[t]he source output enable signal SOE controls the data voltage output timing and charge sharing timing of the source drive ICs SDIC1 to SDIC4,” [0032]), and the source driver circuit (SDICi and GDICi, See Fig. 1) configures the time length of the load data period (See corresponding SDICi period when SOE is high in Figs. 9B and 10, See corresponding SDICi output, and See [0056]) of the load data signal in response to the polarity signal (SOE). 
Regarding claim 7, Park in Figs. 1-10 discloses the display panel driving apparatus according to claim 6. Furthermore Park discloses wherein the source driver circuit (SDICi and GDICi, See Fig. 1) detects whether the polarity signal (SOE) changes at a rising edge of the load data signal (GOE, in the portion the high SOE overlaps with the rising edge of GOE in Fig. 9B), and configures the time length of the load data period (period when SDICi is high, See Fig. 9B) of the load data signal in response to the detection (See Fig. 9B). 
Regarding claim 11, the method thereof is met by Park as applied to claim 1. 
Regarding claim 12, the method thereof is met by Park as applied to claim 2. 
Regarding claim 13, the method thereof is met by Park as applied to claim 3. 
Regarding claim 14, the method thereof is met by Park as applied to claim 4. 
Regarding claim 15, the method thereof is met by Park as applied to claim 5.
Regarding claim 16, the method thereof is met by Park as applied to claim 6.
Regarding claim 17, the method thereof is met by Park as applied to claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sakariya et al US 2018/0182279. 
Regarding claim 8, Park discloses the display panel driving apparatus according to claim 1. Park does not explicitly disclose wherein the timing controller circuit obtains the second time length from a look-up table according to an input current of the timing controller circuit. 
618) obtains the second time length (output of a non-linear clock generator), from a look-up table (LUT R, LUT G, or LUT B) according to an input current of the timing controller circuit (input from 621). This is taught by Sakariya in order to display and more effectively display a colored gray scale image. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display driving apparatus of Park with the configuration of Sakariya. The motivation would be to display and more effectively display a colored gray scale image.
Regarding claim 18, the method thereof is met by Park and Sakarira as applied to claim 8.
Claims 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Sakariya and Sang et al US 2015/0379947. 
Regarding claim 9, Park discloses the display panel driving apparatus according to claim 1. Park does not explicitly disclose wherein the timing controller circuit selects a corresponding look-up table from a plurality of look-up tables according to the second time length; the timing controller circuit obtains a compensation value from the look-up table according to original pixel greyscale data of the load data period; and the timing controller circuit adds the original pixel greyscale data by the compensation value to obtain compensated greyscale data and provides the compensated greyscale data in replacement for the original pixel greyscale data to the source driver circuit.

However, Sakariya in Fig. 6 and [0067]-[0069] teaches wherein the timing controller circuit (618) selects a corresponding look-up table from a plurality of look-up tables (output of a non-linear clock generator from LUT R, LUT G, or LUT B) according to the second time length (input from 621). This is taught by Sakariya in order to display and more effectively display a colored gray scale image. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement 
Furthermore, Sang in Fig. 1 and [0078]-[0080] teaches the timing controller circuit (22 and 20, See Fig. 1) obtains a compensation value (from the gamma curves shown in Figs. 7 and 8, See [0080]) from the look-up table (“lookup table,” [0080])  according to original pixel greyscale data of the load data period (input gray levels,” [0080]); and the timing controller circuit (22 and 20, See Fig. 1) adds the original pixel greyscale data by the compensation value to obtain compensated greyscale data (by selecting output gray levels, See [0080]) and provides the compensated greyscale data in replacement for the original pixel greyscale data (See [0080]) to the source driver circuit (102 in Fig. 1). This is taught by Sang in order to display and more effectively display a colored gray scale image with a good image quality (See [0008]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the display driving apparatus of Park with the configuration of Sakariya. The motivation would be to display and effectively display a colored gray scale image with a good image quality.
Regarding claim 19, the method thereof is met by Park, Sakariya, and Sang as applied to claim 9.
Conclusion
Response to Arguments
Applicant's arguments filed 10/20/20 have been fully considered but they are not persuasive. 
Applicant argues that “Parker at least does not disclose that “the source driver circuit loads a plurality of data to the data lines of the display panel in the load data periods” and that “the load data period has a second time length longer than the first time length when the charge sharing operation is performed on at least two of the data lines in the load data period.”” This is disagreed to. 
Parker in Fig. 9B suggests the source driver circuit, corresponding to SDICi and GDICi in Fig. 1, loads a plurality of data when SDICi is high (See Fig. 9B, See also [0054] describing how SDICi supplies the data to lines D1-Dm) to the data lines (Id.) of the display panel in the load data periods (See Fig. 9B, which correspond to the periods of SOE (See Fig. 9B, See also Fig. 10). The load data period will also have a second time length (See Fig. 9B, See corresponding SDICi period when SOE is high) longer than the first time length (See Fig. 9B and corresponding period when SOE is low) when the charge sharing operation is performed on at least two of the data lines in the load data period (See [0056]). Note that the period when SOE is high in Fig. 9B is longer than the period when SDIC4 is high in Fig. 9B.  


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on .

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) a/JONATHAN G COOPER/
Examiner, Art Unit 2626t 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G COOPER/
Examiner, Art Unit 2621

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621